            
              

 

TAMPA FL 335
SAINT PETERSBURG FL >

M2 SEP 2020 PM SL <i ~

VANSCOYOC, JUNE E
102 7TH ST

BELLEAIR BEACH FL 33786 *

37378-3521 9302 a UDeeeppandeea aD MATE ppp Ny peggededad ed flo lyn

 
 
 

Lento Law Group, P.C.

222 San Marco Ave., Ste. C

St. Augustine, FL 32084
904-602-9400 x 467
904-299-5400 (Fax)

Rook Elizabeth Ringer, Esquire
FL Bar: 1015698
reringer@lentolawgroup.com

dW Grou ID

Distinction. Devotion. Diligence.

es

August 18, 2020

Via cert mail 7017 3040 0000 2034 6582

Frederick John Riley, Esq.
City Attorney, City of Bellair Beach

33 North 6th Street, No. 2
Haines City, FL 33845-2039

oo cert mail 7017 3040 0000 2034 6575

ayor Joseph A. Manzo, Esq.

City of Belleair Beach
102 7th St.

Belleair Beach, FL 33786

Via cert mil 7017 3040 0000 2034 6568
Town of Belleair Shore

P.O. Box 8
Indian Rocks Beach, FL 33785

 

Via cert mail 7017 3040 0000 2034 6551 Via cert mail 7017 3040 0000 2034 6544

 

Belleair Beach, FL Barbara Colucci

City of Belleair Beach Town of Belleair Shore Clerk/Treasurer
444 Causeway Boulevard 104 9th St.

Belleair Beach, FL 33786 Belleair Beach, FL 33786

Via cert mail 7017 3040 0000 2034 6537
Councilwoman Rita Swope

121 8 St.

Belleair Beach, FL 33786

Via cert mail 7017 3040 0000 2034 6520
Councilwoman Jody J. Shirley

207 Harrison Ave.
Belleair Beach, FL 33786

Re: Pinellas County & Middle District of Florida Case(s) (pending filing)

June Van Scoyoc,
Plaintiff,
a

City of Belleair Beach,
Councilwoman Jody Shirley, personally and in her
official capacity as Belleair Beach Council Member,

Councilwoman Rita Swope, personally and in her
official capacity as Belleair Beach Council Member,

Town of Belleair Shore,
Barbara Colluci, personally and in her official capacity

as Belleair Shore Town Clerk,
Defendants.

ST. AUGUSTINE, FL MOUNT LAUREL, NJ

MIDLAND. MI

PHILADELPHIA, PA

 
